DETAILED ACTION
This Final Office action is in response to the amended claims filed on 12/1/2021.
Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 2008/0041336).
As to claims 1 and 17 Gibson discloses a method of operating an internal combustion engine having a plurality of working chambers mounted to a vehicle comprising: 
receiving a zero or negative torque request (this is interpreted as a no load moment on the engine and other systems of the vehicle as no load or deceleration would require no torque as torque would cause acceleration and would indicate a load on the vehicle); (this mode is described as the deceleration Cylinder Cutoff feature, see paragraph 0001 and 0021) 
deciding whether it is appropriate to have the internal combustion engine rotate without firing any working cycles (figure 3 step 314 and 318);
 and if a zero or negative torque request is received and operation without firing any working cycles is appropriate, operating the internal combustion engine in a deceleration cylinder cut off mode (step 318) or a skip cylinder braking mode depending on the magnitude of the torque request, wherein selected working cycles of selected working chambers are operated in a compression release braking mode (322) during operation in the skip cylinder braking mode. 
In the case of this claim the examiner notes that the applicant has written the claim with or between the selections indicating that any one of the modes can be used. The examiner has found art in which the deceleration cut mode is used see figure 3 #314.

As to claims 2 and 19 Gibson discloses the method of claim 1, wherein variables affecting the decision whether it is appropriate to have the internal combustion engine rotate without firing any working cycles are selected from a group consisting of: 
(a) an engine speed; 
(b) an aftertreatment element temperature; 
(c) a turbocharger rotational speed; 
(d) a transmission gear setting; 
(e) a regulation covering the use of compression release braking at the vehicle’s current location; 
(f) road grade; and
(g) a vehicle weight.
See paragraphs 0030 and figure 3 #312

As to claim 3 Gibson discloses the method of claim 2, wherein the vehicle weight is not used as one of the factors therefore it is not necessary to be determined by measuring a torsional speed fluctuation of a rotating component in the vehicle powertrain.

As to claim 4 Gibson discloses the method of claim 1, wherein the internal combustion engine is a compression ignition engine or a spark ignition engine (paragraph 0022).

As to claim 5 Gibson discloses the method of claim 1, wherein if the magnitude of the torque request is zero the internal combustion engine is operated in the deceleration cylinder cut off mode (paragraph 0030).

As to claim 6 Gibson discloses the method of claim 1, wherein if the magnitude of the torque request is greater than zero the internal combustion engine is operated in the skip cylinder compression braking mode. (This mode is described on paragraph 0032) as some of the cylinders are not closing the exhaust valves to cause a negative or braking torque.)

As to claim 7 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle pumping (figure 3 #322).

As to claim 8 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle deactivated. (The working cycles are second mode listed on paragraph 0025).

As to claim 9 Gibson discloses the method of claim 6, further comprising operating selected working cycles of selected working chambers with the working cycle deactivated and other selected working cycles of selected working chambers with the working cycles pumping. (Paragraph 0025 third mode).

As to claim 11 Gibson discloses the method of claim 1, further determining a density of engine working cycles using compression release braking based on the magnitude of the negative torque request. (Done in the deceleration torque controller #316)

As to claim 12 Gibson discloses the method of claim 11, wherein the density of engine working cycles using compression release braking increases with the magnitude of the negative torque request. (Paragraph 0030)

As to claim13 Gibson discloses the method of claim 11, wherein the density of engine working cycles using compression release braking is based at least in part on a parameter selected from a group consisting of engine speed, vehicle weight, and the presence or absence of a towed trailer.( figure3 #312 the use of engine speed).

As to claim 14 Gibson discloses the method of claim 1, further comprising determining a pattern of the selected engine compression release braking working cycles and not fired working cycles using a first order sigma delta converter or a look-up table. (The look up tables are shown in the figures).

As to claim 18 Gibson discloses the method of claims 17, wherein the internal combustion engine is a turbocharged, compression-ignition engine. (paragraph 0018)

As to claim 20 Gibson discloses the engine controller of claim 19, wherein if the accelerator pedal position is not depressed and the brake pedal is not depressed the internal combustion engine operates in a deceleration cylinder cut off mode. (Paragraph 0021).

As to claim 21 Gibson discloses the engine controller of claim 19, wherein if the accelerator pedal position is not depressed and the brake pedal is depressed the internal combustion engine operates in a skip cylinder compression braking mode. (The working cycles are second mode listed on paragraph 0025).

As to claim 22 Gibson discloses the engine controller of claim 17, wherein the operational skip fire profile module uses a first order sigma delta converter or a look-up table to determine a pattern of the selected engine compression release braking working cycles and not fired working cycles when operating in the skip cylinder compression braking mode. (The look up tables are shown in the figures).

As to claim 23 Gibson discloses the engine controller of claim 17, wherein the internal combustion engine is connected to a powertrain and the powertrain includes an electric motor/generator that can add or subtract torque from the powertrain by storing or removing energy from a battery. (The starter is an electric motor that is capable of these limitations)

As to claim 24 Gibson discloses the engine controller of claim 23, wherein a magnitude of the torque added or subtracted from the powertrain by the electric motor/generator is based at least in part on a state of charge of the battery or a temperature of the battery. (The starter can only use the amount of power the battery can supply according to its state of charge and temperature)

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. Applicant argues that there is a difference between deceleration fuel cut off (DCCO) and Deceleration fuel shut off (DFSO). In the prior art paragraph 0025 discloses the features of shutting off the valves as attributed to the DCCO.  Therefore if the DFSO of the prior art has the same valve shut off features of the applicants DCCO then the only difference is the name of the feature.

Allowable Subject Matter

Claims 15 and 16 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/           Examiner, Art Unit 3747                                                                                                                                                                                             
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747